DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant’s argument is not persuasive because the argued limitation is optional (and/or) and therefore still found in McNestry. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Controlling, during printing, a relative speed of movement between the ribbon and the substrate based upon: “a magnitude of a print speed” is not properly described in the application as filed.  It is unclear to Examiner how the “magnitude of the print speed” changes the speed of movement between the ribbon and the substrate.  It is also unclear to Examiner how the “print speed” is calculated.
Dependent claims 2-3, 5-14, and 16-20 inherit the profile of independent claims 1 and 4 and therefore are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNestry (US 2013/0215210).
claim 1, McNestry discloses a thermal transfer printer controller (17) comprising circuitry [Fig. 3] arranged to control a thermal transfer printer [Fig. 1] comprising: first and second spool supports (7 & 11) each being configured to support a spool of ribbon (6); a ribbon drive (14, 15) configured to cause movement of ribbon from the first spool support to the second spool support along
a predetermined ribbon path (18) [Para. 0105]; and a printhead (4) , the printhead being moveable towards and away from a printing surface [retracted position; Para. 0066, 0141; Fig. GA], and, during printing, being configured to selectively transfer ink from the ribbon to a substrate as the substrate and printhead are moved relative to one another at a print speed [Para. 0104], the thermal transfer printer controller being configured to:
control the printer to cause relative movement between the ribbon and the printhead at a ribbon speed [Para. 0104]; and
transmit a signal (110, 111) to the ribbon drive to control [Fig. 3], during printing, a relative speed of movement between the ribbon and the substrate [Para. 0039] based upon:
a force exerted upon the ribbon by the printhead during a printing operation [Para. 0020]; and/or a parameter indicative of an area of contact between a portion of the printhead and a portion of the printing surface [position parameter; Para. 0020); and/or
a magnitude of the print speed.
With regard to claim 4, McNestry discloses a thermal transfer printer controller (17) comprising: first and second spool supports (7 & 11) each being configured to support a spool of ribbon (6);
a ribbon drive (14, 15) configured to cause movement of ribbon from the first spool support to the second spool support along a predetermined ribbon path (18) [Para. 0105]; and

a printhead (4), the printhead being moveable towards and away from a printing surface [retracted position; Para. 0141; Fig. 6A], and, during printing, being configured to selectively transfer ink 
a controller being configured to:
control the printer to cause relative movement between the ribbon and the printhead at a ribbon speed [Para. 0104]; and
control, during printing, a relative speed of movement between the ribbon and the substrate based upon:
data indicative of a force exerted upon the ribbon by the printhead during a printing operation [Para. 0020];
a parameter indicative of an area of contact between a portion of the printhead and a portion of the printing surface [position parameter; Para. 0020); and/or
a magnitude of the print speed.
With regard to claim 15, McNestry discloses a printer controller (17) comprising circuitry arranged to control a printer comprising: first and second spool supports (7 & 11) each being configured to support a spool of ribbon (6); and a printhead (4) , the printhead being moveable towards and away from a printing surface [retracted position; Para. 0141; Fig. 6A], and, during printing, being configured to selectively transfer ink from the ribbon to a substrate as the substrate and printhead are moved relative to one another at a print speed [Para. 0104]; the printer controller being configured to:
control the printer to cause relative movement between the ribbon and the printhead at a ribbon speed [Para. 0104]; and
control, during printing, a relative speed of movement between the ribbon and the substrate based upon:
data indicative of a force exerted upon the ribbon by the printhead during a printing operation [Para. 0020]; 

a magnitude of the print speed.
With regard to claim 19, wherein the thermal transfer printer controller is configured to transmit the signal to the ribbon drive to control the relative speed of movement based on a magnitude of the force exerted upon the ribbon by the printhead during the printing operation. [microcontroller (109) of the controller transmits the signal to the ribbon drive; Fig. 3]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McNestry (US 2013/02105210) and further in view of Nagato (US 5,157,413).
With regard to claim 2, McNestry discloses all the limitations of claim 1 but does not disclose wherein the circuitry comprises a memory storing processor readable instructions and a processor configured to read and execute instructions stored in said memory.
However, Nagato teaches a memory storing processor readable instructions (232, 234) and a processor (236) configured to read and execute instructions stored in said memory [Fig. 28; Col. 23; line 58 — Col. 24; lines 21].


With regard to claim 3, McNestry’ s modified thermal transfer printer discloses all the limitations of claim 2 and McNestry also discloses a first and second spool supports (2, 3) each being configured to support a spool of ribbon;
a ribbon drive (SM) configured to cause movement of ribbon from the first spool support to the second spool support;
a printhead (4) configured to selectively transfer ink from the ribbon to a substrate, and
a controller (17) according to claim 2.
With regard to claim 5, McNestry discloses all the limitations of claim 4 but does not disclose a memory storing processor readable instructions and a processor configured to read and execute instructions stored in said memory.
However, Nagato teaches a memory storing processor readable instructions (232, 234) and a processor (236) configured to read and execute instructions stored in said memory [Fig. 28; Col. 23; line 58 — Col. 24; lines 21].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a memory to the circuitry of McNestry in order to control the ribbon drive during printing.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over McNestry (US 2013/02105210) and further in view of Palmer (US 5,816,719).
With regard to claim 6, McNestry discloses all the limitations of claim 1 and McNestry discloses wherein a relative speed of movement between a ribbon and substrate is based upon the force exerted 
However, Palmer teaches a print speed is greater than a ribbon speed. [Col. 1; lines 63-65]
It would have been obvious to one having ordinary skill in the art at the time the invention was made such that selected ink dots are omitted from the predetermined pattern.
With regard to claim 7, McNestry discloses all the limitations of claim 1 and McNestry discloses wherein a relative speed of movement between a ribbon and substrate is based upon the force exerted upon the ribbon by the printhead during a printing operation [Para. 0020]. McNestry does not disclose wherein the ribbon speed is less than the print speed.
However, Palmer teaches a print speed is greater than a ribbon speed. [Col. 1; lines 63-65]
It would have been obvious to one having ordinary skill in the art at the time the invention was made such that selected ink dots are omitted from the predetermined pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853